Automatic Data Processing, Inc. One ADP Boulevard Roseland, NJ 07068 August 25, 2010 Securities and Exchange Commission treet, N.E.Washington, D.C. 20549 Re: Automatic Data Processing, Inc.’s Annual Report on Form 10-K Ladies and Gentlemen: We are hereby electronically filing via EDGAR Automatic Data Processing, Inc.'s Annual Report on Form 10-K for the fiscal year ended June 30, 2010, including the financial statements, schedules and exhibits thereto (the “Annual Report”). The financial statements in the Annual Report reflect (i) the adoption on July 1, 2009 of Financial Accounting
